Exhibit 10.2

 

RED HAT, INC.

 

Stock Option Agreement

Cover Sheet

 

Red Hat, Inc., a Delaware corporation, hereby grants as of the date below (the
“Grant Date”) to the person named below (the “Employee”) and the Employee hereby
accepts, an option to purchase the number of shares (the “Option Shares”) listed
below of the Company’s Common Stock, $.0001 par value per share (“Common
Stock”), at the price per share and with a vesting start date (the “Vesting
Start Date”) listed below, such option to be on the terms and conditions
specified in the attached Exhibit A.

 

Employee Name: Charles Peters

 

Grant Date: 8/31/04

 

Vesting Start Date: 8/31/04

 

Number of Option Shares: 32,624

 

Exercise Price Per Share: $ 12.26

 

IN WITNESS WHEREOF, the Company and the Employee have caused this instrument to
be executed as of the Grant Date set forth above.

 

    /s/    Charles E. Peters, Jr.       RED HAT, INC. (Employee Signature)      

1801 Varsity Drive

Raleigh, North Carolina 27606

    26 Loch Ridge Dr.       By:   /s/    Matthew Szulik (Street Address)      

Name:

  Matthew Szulik        

Title:

  President     Greensboro, NC 27408             (City/State/Zip Code)          
               

 

PLEASE RETURN ONE SIGNED COVER SHEET

TO EMILY DEL TORO/ LEGAL DEPT.

CENTENNIAL CAMPUS

 

FAX NUMBER (919) 754-3715

 



--------------------------------------------------------------------------------

EXHIBIT A

 

RED HAT, INC.

 

Incentive Stock Option Agreement

Terms and Conditions

 

1. Grant Under Red Hat, Inc. 1999 Stock Option and Incentive Plan. This option
is granted pursuant to and is governed by the Company’s 1999 Stock Option and
Incentive Plan (the “Plan”) and, unless the context otherwise requires, terms
used herein shall have the same meaning as in the Plan. Determinations made in
connection with this option pursuant to the Plan shall be governed by the Plan
as it exists on the Grant Date.

 

2. Grant as Incentive Stock Option. This option is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”). However, to the extent
that the aggregate fair market value of the stock with respect to which the
Employee may exercise this option as an incentive stock option for the first
time during any calendar year, together with any other incentive stock options
that are exercisable for the first time during any such year exceeds one hundred
thousand dollars ($100,000), such option in excess of such limitation shall not
be treated as incentive stock options in accordance with Section 422 of the
Code, but shall instead be treated as options not intended to be subject to
Section 422 of the Code.

 

3. Vesting of Option if Employment Continues. All of the option shares initially
shall be unvested shares. For so long as the Employee remains continually
employed by the Company the option shares shall become vested according to the
schedule set forth below and the Employee may exercise this option as to any
vested shares:

 

Vesting Date

--------------------------------------------------------------------------------

        

Number of Vested Shares

--------------------------------------------------------------------------------

One year from the Vesting Start Date   -      25% of the Option Shares On the
first day of each subsequent three month period following one year from the
Vesting Start Date   -      6.25% of the Option Shares

 

Notwithstanding the foregoing, the Board may, in its discretion, accelerate the
date that any installment of this option becomes exercisable. The foregoing
rights are cumulative and (subject to Sections 4 or 5 hereof if the Employee
ceases to be employed by the Company) may be exercised only before the date
which is ten years from the date of this option grant.

 

4. Termination of Employment.

 

(a) Termination Other Than for Cause. If the Employee ceases to be employed by
the Company, other than by reason of death or disability as defined in Section 5
or termination for Cause as defined in Section 4(c), no further installments of
this option shall become exercisable, and this option shall expire (may no
longer be exercised) after the passage of three months from the Employee’s last
day of employment, but in no event later than the scheduled expiration date. For
purposes hereof, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Employee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence. For purposes hereof, employment shall include a consulting
arrangement between the

 



--------------------------------------------------------------------------------

Employee and the Company that immediately follows termination of employment, but
only if so stated in a written consuling agreement executed by the Company that
specifically refers to this option. This option shall not be affected by any
change of employment within or among the Company and its Subsidiaries so long as
the Employee continuously remains an employee of the Company or any Subsidiary
(as defined in the Plan).

 

(b) Termination for Cause. If employment of the Employee is terminated for Cause
(as defined in Section 4(c)), this option shall expire (that is, may no longer
be exercised) upon the Employee’s receipt of written notice of such termination
and shall thereafter not be exercisable to any extent whatsoever.

 

(c) Definition of Cause. “Cause” shall mean conduct involving one or more of the
following: (i) the substantial and continuing failure of the Employee, after
notice thereof, to render services to the Company in accordance with the terms
or requirements of his or her employment; (ii) disloyalty, gross negligence,
willful misconduct, dishonesty, fraud or breach of fiduciary duty to the
Company; (iii) deliberate disregard of the rules or policies of the Company, or
breach of an employment or other agreement with the Company, which results in
direct or indirect loss, damage or injury to the Company; (iv) the unauthorized
disclosure of any trade secret or confidential information of the Company; or
(v) the commission of an act which constitutes unfair competition with the
Company or which induces any customer or supplier to breach a contract with the
Company.

 

5. Death; Disability.

 

(a) Death. If the Employee dies while in the employ of the Company, this option
may be exercised, to the extent otherwise exercisable on the date of his or her
death, by the Employee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 10, only at any time within
180 days after the date of death, but not later than the scheduled expiration
date.

 

(b) Disability. If the Employee ceases to be employed by the Company by reason
of his or her disability, this option may be exercised, to the extent otherwise
exercisable on the date of cessation of employment, only at any time within 180
days after such cessation of employment, but not later than the scheduled
expiration date. For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share.

 

7. Payment of Exercise Price.

 

(a) Payment Options. The exercise price shall be paid by one or any combination
of the following forms of payment that are applicable to this option:

 

  (i) in cash, or by check payable to the order of the Company; or

 

  (ii) delivery of an irrevocable and unconditional undertaking, satisfactory in
form and substance to the Company, by a creditworthy broker to deliver promptly
to the Company sufficient funds to pay the exercise price, or delivery by the
Employee to the Company of a copy of irrevocable and unconditional instructions,
satisfactory in form and substance to the Company, to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price; or

 

  (iii)

subject to Section 7(b) below, if the Common Stock is then traded on a national
securities exchange or on the Nasdaq National Market (or successor trading
system), by delivery of

 

- 2 -



--------------------------------------------------------------------------------

shares of Common Stock having a fair market value equal as of the date of
exercise to the option price; or

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (x) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (y) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

(b) Limitations on Payment by Delivery of Common Stock. If Section 7(a)(iii) is
applicable, and if the Employee delivers Common Stock held by the Employee (“Old
Stock”) to the Company in full or partial payment of the exercise price and the
Old Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Employee and the Company, an equivalent number of Option
Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Employee paid for the Option Shares by delivery
of Old Stock, in addition to any restrictions or limitations imposed by this
Agreement. Notwithstanding the foregoing, the Employee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Employee free of any substantial risk of
forfeiture for at least six months.

 

8. Securities Laws Restrictions on Resale. Until registered under the Securities
Act of 1933, as amended, or any successor statute (the “Securities Act”), the
Option Shares will be of an illiquid nature and will be deemed to be “restricted
securities” for purposes of the Securities Act. Accordingly, such shares must be
sold in compliance with the registration requirements of the Securities Act or
an exemption therefrom. Unless the Option Shares have been registered under the
Securities Act, each certificate evidencing any of the Option Shares shall bear
a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
other-wise disposed of except in accordance with and subject to all the terms
and conditions of a certain Stock Option Agreement, a copy of which the Company
will furnish to the holder of this certificate upon request and without charge.”

 

9. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Option Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option. Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Employee
and if the Employee shall so request in the notice exercising this option, shall
be registered in the name of the Employee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Employee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.

 

10. Option Not Transferable. This option is not transferable or assignable
except by will or by the laws of descent and distribution. During the Employee’s
lifetime only the Employee can exercise this option.

 

11. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Employee to exercise it.

 

- 3 -



--------------------------------------------------------------------------------

12. No Obligation to Continue Employment. Neither the Plan, this Agreement, nor
the grant of this option imposes any obligation on the Company to continue the
Employee in employment.

 

13. No Rights as Stockholder until Exercise. The Employee shall have no rights
as a stockholder with respect to the Option Shares until such time as the
Employee has exercised this option by delivering a notice of exercise and has
paid in full the purchase price for the shares so exercised in accordance with
Section 9. Except as is expressly provided in the Plan with respect to certain
changes in the capitalization of the Company, no adjustment shall be made for
dividends or similar rights for which the record date is prior to such date of
exercise.

 

14. Capital Changes and Business Successions. The Plan contains provisions
covering the treatment of options in a number of contingencies such as stock
split and mergers. Provisions in the Plan for adjustment with respect to stock
subject to options and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

 

15. Withholding. If the Company in its discretion determines that it is
obligated by law to withhold from the Employee any tax or any other amount in
connection with the exercise of this option, or in connection with the transfer
of, or the lapse of restrictions on, any Common Stock or other property acquired
pursuant to this option, the Employee hereby agrees that the Company may
withhold from the Employee’s wages or other remuneration the appropriate amount.
At the discretion of the Company, the amount required to be withheld may be
withheld in cash from such wages or other remuneration or in kind from the
Common Stock or other property otherwise deliverable to the Employee on exercise
of this option. The Employee further agrees that, if the Company does not
withhold an amount from the Employee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company, the Employee agrees to
indemnify the Company in full for the amount underwithheld and to make
reimbursement on demand, in cash, for the amount underwithheld within thirty
(30) days after the exercise of the option that gives rise to the withholding
obligation.

 

16. Early Disposition. The Employee agrees to notify the Company in writing
immediately after the Employee transfers any Option Shares, if such transfer
occurs on or before the later of (a) the date that is two years after the date
of this Agreement or (b) the date that is one year after the date on which the
Employee acquired such Option Shares. The Employee also agrees to provide the
Company with any information concerning any such transfer required by the
Company for tax purposes.

 

17. Lock-up Agreement. The Employee agrees that in the event that the Company
effects an underwritten public offering of Common Stock registered under the
Securities Act, the Option Shares may not be sold, offered for sale or otherwise
disposed of, directly or indirectly, without the prior written consent of the
managing underwriter(s) of the offering, for such period of time after the
execution of an underwriting agreement in connection with such offering that all
of the Company’s then directors and executive officers agree to be similarly
bound.

 

18. Provision of Documentation to Employee. By signing this Agreement the
Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

19. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Employee, to the address set forth below or at the address
shown on the records of the Company, and if to the Company, to the Company’s
principal executive offices, attention of the Corporate Secretary.

 

(b) Entire Agreement; Modification. This Agreement and the Plan constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

 

- 4 -



--------------------------------------------------------------------------------

(c) Fractional Shares. If this option becomes exercisable for a fraction of a
share because of the adjustment provisions contained in the Plan, such fraction
shall be rounded down to the nearest whole share.

 

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.

 

(f) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Delaware, without giving effect to the
principles of the conflicts of laws thereof.

 

- 5 -